United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, JOINT
BASE LACKLAND, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dr. Anthony Rogers, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1497
Issued: September 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 10, 2019 appellant, through his representative, filed a timely appeal from a June 3,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the June 3, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $2,010.09, for which he was not at fault, because
he received FECA wage-loss compensation benefits and Social Security Administration (SSA)
age-related retirement benefits for the period August 1, 2015 through March 30, 2019 without an
appropriate offset; (2) whether OWCP properly denied waiver of recovery of the overpayment;
and (3) whether OWCP properly required recovery of the overpayment by deducting $100.00
every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
below.
On August 4, 2014 appellant, then a 62-year-old security guard, filed a traumatic injury
claim (Form CA-1) alleging that on July 30, 2014 he injured his back, neck, right shoulder, and
legs when he tripped on a rubber mat laying over the curb and fell while in the performance of
duty. On the reverse side of the claim form, appellant’s supervisor noted appellant’s retirement
coverage as Federal Employees’ Retirement System (FERS). OWCP accepted appellant’s claim
for neck and lumbar sprains, right shoulder and upper arm sprains, right rotator cuff sprain, and
bilateral knee contusions. It paid him intermittent wage-loss compensation on the supplemental
rolls, and on the periodic rolls effective September 20, 2015.
On March 15, 2019 SSA forwarded a FERS/SSA dual benefits calculation form to OWCP.
The form provided appellant’s SSA benefit rates with and without FERS offset as follows:
beginning in August 2015 his SSA rate with FERS was $1,870.20 and without FERS $1,825.10;
beginning in December 2016, his rate with FERS was $1,875.70 and without FERS $1,830.60;
beginning December 2017, his SSA rate with FERS was $1,913.20 and without FERS $1,867.10;
and beginning in December 2018, his SSA rate with FERS was $1,966.70 and without FERS
$1,919.40.
OWCP prepared a FERS offset calculation worksheet verifying its calculations. This
worksheet showed that: during the period August 1, 2015 to November 30, 2016 appellant
received an overpayment in the amount of $725.56; during the period December 1, 2016 to
November 30, 2017 he received an overpayment of $542.69; during the period December 1, 2017
to November 30, 2018 he received an overpayment of $554.72; and during the period December 1,
2018 to March 30, 2019 appellant received an overpayment of $187.12, for a total overpayment of
$2,010.09.
In a letter dated April 18, 2019, OWCP notified appellant that, based on information
provided by SSA regarding the amount of his SSA benefit attributable to federal service, his FECA
wage-loss compensation had been adjusted.

4

Docket No. 17-0499 (issued June 22, 2017); Docket No. 17-0766 (issued July 3, 2017).

2

On May 2, 2019 OWCP issued a preliminary determination, finding that an overpayment
of compensation in the amount of $2,010.09 had been created. It explained that the overpayment
occurred because a portion of appellant’s SSA age-related benefits that he received for the period
August 1, 2015 through March 30, 2019 was based on credits earned while working in the Federal
Government, and that this portion of his SSA benefit was a prohibited dual benefit. OWCP found
him not at fault in the creation of the overpayment. It explained its calculation of the overpayment,
attached its calculation worksheet, and informed appellant of the actions he could take. OWCP
provided an overpayment action request form and an overpayment recovery questionnaire (Form
OWCP-20). It requested that appellant provide supporting financial documentation including
income tax returns, bank account statements, bills and cancelled checks, pay slips, and any other
records which supported income and expenses listed, and allotted 30 days for him to respond.
In correspondence dated May 11, 2019, appellant’s representative requested waiver. He
attached a completed Form OWCP-20, which reported monthly income from SSA of $1,831.00
and monthly expenses of $2,385.87 with assets totaling $165,328.00. Neither an overpayment
action request form nor supporting financial documentation were submitted.
By decision dated June 3, 2019, OWCP finalized the May 2, 2019 its determination that
appellant had received an overpayment of compensation in the amount of $2,010.09 for the period
August 1, 2015 through March 30, 2019 because a portion of his SSA age-related benefits was
based on credits earned while working in the Federal Government, and that this portion of his SSA
benefit was a prohibited dual benefit. It further found that he was without fault in the creation of
the overpayment, but denied waiver of recovery. OWCP noted that in addition to monthly income
of $1,831.00 from SSA, appellant received net FECA compensation of $1,660.94. It calculated
his monthly FECA compensation as $1,799.35. When the SSA and FECA compensation were
added together they equaled total monthly compensation of $3,630.35, and that was $1,244.48
greater than his claimed monthly expenses of $2,385.87, demonstrating that he did not need all his
monthly income for ordinary and necessary living expenses. OWCP also found that appellant had
not met the second prong of the test to demonstrate financial hardship, noting that he listed assets
of $165,328.00 which exceeded the accepted resource base. It concluded that recovery of the
overpayment would not defeat the purpose of FECA and would not be against equity and good
conscience. OWCP required recovery of the overpayment by deducting $100.00 every 28 days
from appellant’s continuing wage-loss compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.5 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.6 When an overpayment of compensation
has been made to an individual because of an error of fact or law, adjustment shall be made under

5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

3

regulations prescribed by the Secretary of Labor by decreasing later payments to which the
individual is entitled.7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.8 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.9
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$2,010.09, as he received FECA wage-loss compensation benefits and SSA age-related retirement
benefits for the period August 1, 2015 through March 30, 2019 without an appropriate offset
The record indicates that while appellant was receiving compensation for total disability
under FECA, he also received SSA age-related retirement benefits. A claimant cannot receive
concurrent FECA wage-loss compensation and SSA retirement benefits attributable to federal
service for the same period.10 OWCP therefore properly determined that an overpayment of
compensation occurred in this case.
To determine the amount of the overpayment, the portion of the SSA age-related benefits
appellant received during the period August 1, 2015 through March 30, 2019 that were attributable
to federal service must be calculated. OWCP received evidence from SSA with respect to the
specific amount of age-related SSA retirement benefits that were attributable to appellant’s federal
service. SSA provided the SSA rate with FERS and without FERS for specific periods
commencing in August 2015 through March 2019. OWCP provided its calculations for each
relevant period based on the SSA worksheets. No contrary evidence is of record.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period August 1, 2015 through March 30, 2019 and finds that an overpayment of compensation in
the amount of $2,010.09 has been established.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment of compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
7

Id. at § 8129(a).

8

20 C.F.R. § 10.421(d); see J.S., Docket No. 19-0824 (issued October 4, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
9

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

10

Supra notes 6 and 7.

11

See M.B., Docket No. 18-1101 (issued January 17, 2019).

4

conscience.12 Section 10.438 of OWCP’s regulations provides that the individual who received
the overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery on an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.13
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP’s regulations.14
Section 10.436 provides that recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary
living expenses and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.15 For waiver under
the defeat the purpose of FECA standard, appellant must show that he or she needs substantially
all of his or her current income to meet current ordinary and necessary living expenses, and that
assets do not exceed the resource base.16 An individual is deemed to need substantially all or his
or her current income to meet current ordinary and necessary living expenses if monthly income
does not exceed monthly expenses by more than $50.00.17
OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for
each additional dependent.18 An individual’s liquid assets include, but are not limited to, cash and
the value of stocks, bonds, saving accounts, mutual funds, and certificate of deposits. Nonliquid
assets include, but are not limited to, the fair market value of an owner’s equity in property such
as a camper, boat, second home, and furnishings/supplies.19
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that

12

5 U.S.C. § 8129.

13

20 C.F.R. § 10.438.

14

Id. at §§ 10.434-10.437.

15

Id. at. § 10.436.

16

Id.

17
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations, Chapter
6.400.4a(3) (September 2018).
18

Id. at Chapter 6.400.4a(2).

19

Id.

5

such payments would be made, gives up a valuable right or changes his or her position for the
worse.20
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.21
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver was
required to be considered, and repayment is still required unless adjustment or recovery of the
overpayment would defeat the purpose of FECA or be against equity and good conscience.22
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because his assets exceed the resource base of $6,200.00, as provided in OWCP
procedures.23 The completed OWCP Form-20 of record documents assets of $165,328.00.
Because appellant has not met the second prong of the two-prong test of whether recovery of the
overpayment would defeat the purpose of FECA, it is not necessary to consider the first prong of
the test, i.e., whether his monthly income exceeded her monthly ordinary and necessary expenses
by more than $50.00.24
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience. He has not submitted evidence to substantiate that he would
experience severe financial hardship in attempting to repay the debt, or that in reliance on the
overpayment he gave up a valuable right or changed his position for the worse. Therefore, OWCP
properly found that recovery of the overpayment would not defeat the purpose of FECA or be
against equity and good conscience.25
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.26

20

20 C.F.R. § 10.437(a)(b).

21

Id. at § 10.438(a).

22

20 C.F.R. § 10.436.

23

Supra note 18.

24

Id.

25

20 C.F.R. § 10.437(a), (b).

26

20 C.F.R. § 10.441; see C.B., Docket No. 20-0031 (issued July 27, 2020).

6

Section 10.441 of OWCP’s regulations provides in pertinent part: “When an overpayment
has been made to an individual who is entitled to further payments, the individual shall refund to
OWCP the amount of the overpayment as the error is discovered or his or her attention is called to
the same. If no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize any hardship.”27
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$100.00 every 28 days from appellant’s continuing compensation payments.
In setting the recovery rate at $100.00 every 28 days, OWCP explained that the factors set
forth at 20 C.F.R. § 10.441(a) had been considered to minimize hardship, while liquidating the
debt, as appellant had financial resources sufficient for more than ordinary needs.28 As noted,
appellant submitted a Form OWCP-20 on May 16, 2019 showing that he had assets totaling
$165,328.00. Thus, OWCP did not abuse its discretion in setting the rate of recovery.29 The Board
therefore finds that OWCP properly required recovery of the overpayment from appellant’s
continuing compensation payments at the rate of $100.00 every 28 days.
Although appellant’s representative generally contends on appeal that the overpayment
was in error, there is no evidence of record to support this contention.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $2,010.09, for which he was not at fault, as he received FECA
wage-loss compensation benefits and SSA age-related retirement benefits for the period August 1,
2015 through March 30, 2019 without an appropriate offset. The Board further finds that OWCP

27

Id.

28

See R.D., Docket No. 19-0159 (issued April 17, 2020).

29

C.B., supra note 26.

7

properly denied waiver of recovery of the overpayment and properly required recovery of the
overpayment by deducting $100.00 every 28 days from his continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the June 3, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

